UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: October 31, 2009 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of October 31, 2009 Market Value Shares ($000) Common Stocks (99.2%) Australia (16.2%) BHP Billiton Ltd. 5,000,000 163,983 Sims Metal Management Ltd. 8,350,000 147,212 *,1 Iluka Resources Ltd. 41,783,827 129,448 1 Panoramic Resources Ltd. 19,700,000 40,450 *,1 St Barbara Ltd. 134,665,600 36,442 *,1 Resolute Mining Ltd. 30,000,000 19,113 * Aquila Resources Ltd. 2,425,000 15,673 * MIL Resources Ltd. 1,678,671 53 Canada (16.1%) *,1 Centerra Gold Inc. 16,000,000 122,730 1 Sherritt International Corp. 15,275,000 97,970 First Quantum Minerals Ltd. 1,400,000 95,770 Franco-Nevada Corp. 3,400,000 84,525 1 Harry Winston Diamond Corp. 8,850,000 72,547 * Eldorado Gold Corp. 3,800,000 42,353 *,1 Nevsun Resources Ltd. 9,000,000 23,954 Barrick Gold Corp. 100,000 3,601 * Minefinders Corp. (New York Shares) 300,000 2,838 * Claude Resources Inc. 2,650,000 1,908 * Minefinders Corp. 100,100 946 France (13.0%) Eramet 716,626 223,161 1 Imerys SA 4,056,000 222,319 Germany (2.3%) K&S AG 1,450,000 79,151 Indonesia (0.3%) * International Nickel Indonesia Tbk PT 22,500,000 9,324 Papa New Guinea (0.0%) * Bougainville Copper Ltd. 2,000,000 1,036 Peru (0.7%) Cia de Minas Buenaventura SA ADR 700,000 23,499 Singapore (3.6%) Noble Group Ltd. 67,337,052 123,062 South Africa (11.2%) Impala Platinum Holdings Ltd. ADR 9,350,000 205,700 * Anglo Platinum Ltd. ADR 1,450,000 125,135 Northam Platinum Ltd. 11,200,000 52,340 United Kingdom (25.8%) 1 Johnson Matthey PLC 11,450,000 263,686 *,1 Lonmin PLC 10,391,666 248,594 *,1 Petropavlovsk PLC 11,750,000 201,777 1 Hochschild Mining PLC 30,781,457 138,303 Vedanta Resources PLC 500,000 17,108 * Gem Diamonds Ltd. 1,800,000 6,785 * Kenmare Resources PLC 5,138,062 2,086 * Mwana Africa PLC 3,180,219 678 * Gemfields PLC 3,333,333 376 * Zambezi Resources Ltd. 4,895,833 100 United States (10.0%) Newmont Mining Corp. 2,300,000 99,958 Schnitzer Steel Industries Inc. 1,850,000 79,994 1 AMCOL International Corp. 3,030,000 78,901 1 Minerals Technologies Inc. 1,273,996 62,757 Peabody Energy Corp. 500,000 19,795 Total Common Stocks (Cost $3,417,540) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 2,647 Total Precious Metals (Cost $1,213) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 2 Vanguard Market Liquidity Fund (Cost $28,574) 0.225% 28,574,234 28,574 Total Investments (100.1%) (Cost $3,447,327) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate Precious Metals and Mining Fund its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). At October 31, 2009, the cost of investment securities for tax purposes was $3,490,913,000. Net unrealized depreciation of investment securities for tax purposes was $72,551,000, consisting of unrealized gains of $560,416,000 on securities that had risen in value since their purchase and $632,967,000 in unrealized losses on securities that had fallen in value since their purchase. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Jan. 31, 2009 from Oct. 31, 2009 Market Purchases Securities Dividend Market Value At Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) AMCOL International Corp. 44,919  847 1,638 78,901 Centerra Gold Inc. 61,150 10,146   122,730 Claude Resources Inc. 2,524  1,379  NA 1 Franco-Nevada Corp. 171,223  105,537 468 NA 1 Harry Winston Diamond Corp. 33,289 2 3,934   72,547 Hochschild Mining PLC NA 3 99,723  807 138,303 Iluka Resources Ltd. 98,933 9,993   129,448 Imerys SA 134,204   4,002 222,319 Johnson Matthey PLC 160,598   4,869 263,686 Lonmin PLC 101,515 33,530   248,594 Minerals Technologies Inc. 50,534 4,662 9,769 214 62,757 Nevsun Resources Ltd.  22,862   23,954 Panoramic Resources Ltd.  22,120  340 40,450 Petropavlovsk PLC 4 55,203 48,811   201,777 Resolute Mining Ltd.  17,425   19,113 Sherritt International Corp. NA 3 20,756  1,036 97,970 St Barbara Ltd. 23,056 4,034   36,442 937,148 13,583 1,758,991 1 Not applicable  At October 31, 2009, the security was still held but the issuer was no longer an affiliated company of the fund. 2 Includes Harry Winston Diamond Corp. Private Placement shares that were converted to common shares during the period. Precious Metals and Mining Fund 3 Not applicable  At January 31, 2009, the issuer was not an affiliated company of the fund. 4 Effective September 2009, Petropavlovsk PLC changed its name from Peter Hambro Mining PLC. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
